Exhibit 10.3

URBAN OUTFITTERS

2008 STOCK INCENTIVE PLAN

STOCK APPRECIATION RIGHT AGREEMENT

STOCK APPRECIATION RIGHT AGREEMENT (the “Agreement”) dated as of
                     (the “Grant Date”) between Urban Outfitters, Inc., a
Pennsylvania corporation (the “Company”), and                      (the
“Grantee”), an employee of the Company or of a subsidiary.

WITNESSETH

WHEREAS, the Company desires to award the Grantee a stock appreciation right
with respect to certain shares of the Company’s common stock (“Common Stock”) as
hereinafter provided, in accordance with provisions of the Urban Outfitters 2008
Stock Incentive Plan, as amended (the “Plan”), a copy of which has been provided
to the Grantee. Except as otherwise provided in this Agreement, capitalized
terms used in this Agreement shall have the same meaning as in the Plan.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound
hereunder, agree as follows:

1. Grant of SAR. The Company hereby confirms the award to the Grantee of the
right to receive appreciation (a stock appreciation right or “SAR”) with respect
to an aggregate of                      shares of Common Stock (the “SAR
Shares”). The SAR is an independent SAR and is not granted in tandem with an
Option or any other award under the Plan. The SAR is in all respects limited and
conditioned, as hereinafter provided, and is subject in all respects to the
terms and conditions of the Plan now in effect and as it may be amended from
time to time (but only to the extent that such amendments apply to outstanding
SARs). Such terms and conditions are incorporated herein by reference and are
made a part hereof.

2. Base Price. The base price with respect to each SAR Share shall be the Fair
Market Value of a share of Common Stock on the Grant Date (the “Base Price”).

3. Term. Unless earlier terminated pursuant to any provision of this Agreement
or of the Plan, this SAR shall expire on                     , the day before
the [            ] anniversary of the Grant Date.

4. Vesting of SAR. Subject to Section 14 of the Plan and to Paragraphs 3 and 7
through 9 of this Agreement, the SAR shall become exercisable [in a number of
tranches as determined by the Committee] as follows:

 

On The:

  

The SAR Shall Become Exercisable With Respect
To The Following Number of SAR Shares:

[Date]

   [% of the SAR Shares]

No additional vesting shall occur after the Grantee’s Termination of Service.

The Grantee may exercise the portion of the SAR which has become exercisable in
whole or in part at any time or times prior to the expiration or other
termination of the SAR.



--------------------------------------------------------------------------------

5. Exercise of SAR. Subject to the terms and conditions of this Agreement and
the Plan, the SAR may be exercised upon written notice to the Company, at its
principal office, which is located at 5000 South Broad Street, Philadelphia,
Pennsylvania 19112. Such notice shall state the election to exercise the SAR and
the number of SAR Shares with respect to which the SAR is being exercised; shall
be signed by the person so exercising the SAR; and shall, if the Company so
requests, be accompanied by the investment certificate referred to in Paragraph
11. In the event the SAR is exercised by any person or persons after the legal
disability or death of the Grantee, such notice shall be accompanied by
appropriate proof of the right of such person or persons to exercise the SAR.

As soon as practicable following receipt of such notice of exercise of the SAR,
the Grantee shall be entitled to receive a number of shares of Common Stock with
a Fair Market Value on the exercise date equal to (i) the excess of the Fair
Market Value of a share of Common Stock on the exercise date over the Base
Price, times (ii) the number of SAR Shares for which the SAR is being exercised.
Any fractional share of Common Stock shall be paid in cash. All shares that are
issued upon the exercise of the SAR as provided herein shall be deemed to be
fully paid and non-assessable by the Company.

Upon the sale of Common Stock attributable to the appreciation of SAR Shares,
the Company shall be entitled to any proceeds representing that portion of the
sales price which exceeds [[five] times the Base Price] [$             per
share] (the “Excess”). The Grantee shall pay to the Company the amount of any
Excess realized by the Grantee upon the sale of the Common Stock issued upon
exercise of the SAR within 20 business days after realization thereof. Any
Excess not timely paid shall bear interest at the rate of 10% per annum until
paid.

6. Non-transferability of SAR. This SAR is not assignable or transferable, in
whole or in part, by the Grantee other than by will or by the laws of descent
and distribution. During the lifetime of the Grantee, the SAR shall be
exercisable only by the Grantee or, in the event of legal disability, by his or
her guardian or legal representative.

7. Termination of Service for a Reason Other Than Death or Disability. If the
Grantee’s Termination of Service occurs for any reason other than death or
disability (as defined below) prior to the expiration date of this SAR as set
forth in Paragraph 3, this SAR may be exercised, to the extent of the number of
SAR Shares with respect to which the Grantee could have exercised it on the date
of such Termination of Service, or to any greater extent permitted by the
Committee, by the Grantee at any time prior to the earlier of (i) 30 days
following the date of such Termination of Service or (ii) the expiration date
set forth in Paragraph 3.

8. Disability. If the Grantee becomes disabled, within the meaning of section
22(e)(3) of the Code, prior to the expiration date of this SAR as set forth in
Paragraph 3, and the Grantee’s Termination of Service occurs as a consequence of
such disability, this SAR may be exercised, to the extent of the number of SAR
Shares with respect to which the Grantee could have exercised it on the date of
such Termination of Service, or to any greater extent permitted by the
Committee, by the Grantee (or in the event of the Grantee’s legal disability, by
the Grantee’s legal representative) at any time prior to the earlier of (i) six
months following the date of such Termination of Service or (ii) the expiration
date set forth in Paragraph 3.

9. Death. If the Grantee’s Termination of Service occurs as a result of death,
or if the Grantee dies after his or her Termination of Service but prior to the
expiration of the period determined under Paragraph 7 or 8, this SAR may be
exercised, to the extent of the number of SAR Shares with respect to which the
Grantee could have exercised it on the date of his or her death, or to any
greater extent permitted by the Committee, by the Grantee’s estate, personal
representative or beneficiary who acquired the right to exercise this SAR by
bequest or inheritance or by reason of the Grantee’s death, at any time prior to
the earlier of (i) six months following the date of such death or (ii) the
expiration date set forth in Paragraph 3.

 

-2-



--------------------------------------------------------------------------------

10. Change in Control. This SAR [shall][shall not] become exercisable as a
result of a Change in Control.

11. Shares to be Purchased for Investment. Unless the Company has theretofore
notified the Grantee that a registration statement covering the shares to be
acquired upon the exercise of the SAR has become effective under the Securities
Act of 1933, as amended, and the Company has not thereafter notified the Grantee
that such registration statement is no longer effective, it shall be a condition
to any exercise of this SAR that the shares acquired upon such exercise be
acquired for investment and not with a view to distribution, and the person
effecting such exercise shall submit to the Company a certificate of such
investment intent, together with such other evidence supporting the same as the
Company may request. The Company shall be entitled to restrict the
transferability of the shares issued upon any such exercise to the extent
necessary to avoid a risk of violation of the Securities Act of 1933 or of any
rules or regulations promulgated thereunder. Such restrictions may, at the
option of the Company, be noted or set forth in full on the share certificates.

12. [Clawback or Recoupment Policy. This SAR, Common Stock delivered pursuant to
this SAR, and any gains or profits on the sale of such Common Stock shall be
subject to any “clawback” or recoupment policy adopted by the Company.]

13. Governing Law. This Agreement shall be governed by Pennsylvania law (without
reference to the principles of conflicts of laws), to the extent not governed by
Federal law.

14. Withholding of Taxes. The obligation of the Company to deliver shares of
Common Stock upon the exercise of the SAR shall be subject to applicable
federal, state and local tax withholding requirements. If the exercise of the
SAR is subject to the withholding requirements of applicable tax laws, the
Grantee, subject to the provisions of the Plan and such additional withholding
rules (the “Withholding Rules”) as shall be adopted by the Committee, may
satisfy the withholding tax, in whole or in part, by electing to have the
Company withhold (or by returning to the Company) shares of Common Stock, which
shares shall be valued, for this purpose, at their Fair Market Value on the
exercise date. Such election must be made in compliance with and subject to the
Withholding Rules. The number of shares withheld for purposes of taxes shall be
limited, to the extent necessary, to avoid adverse accounting consequences.

IN WITNESS WHEREOF, the Company has caused this SAR Agreement to be duly
executed by a duly authorized officer, and the Grantee has hereunto set his or
her hand.

 

GRANTEE     URBAN OUTFITTERS, INC.

 

    By:  

 

Grantee’s Signature

     

 

   

 

Date

   

Date

 

-3-